Martin, J.
delivered the opinion of the court. In this case the defendant Ewing appeals from the confirmation of a judgement taken by default against him, and he shews that the plaintiff, who claims the possession of a *84tract of land occupied by the defendant, has not given the least title of evidence of his right.
East'n District
Jan. 1824.
Livingston for the plaintiff, Morel for the defendant.
Our statute does not authorise the deinitive confirmation of a judgement by default, without evidence, other than that which results for the want of an answer, in any case, except that of a liquidated debt.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court as far as it regards the defendant and appellant Ewing, be annulled, avoided, and reversed, and that the case be remanded for further proceedings, the plaintiff and appellee to pay tho costs of this appeal.